Exhibit Reconciliation of Canadian and United States Generally Accepted Accounting Principles (Unaudited) Canadian Generally Accepted Accounting Principles (“GAAP”) vary in certain respects from U.S. GAAP. As required by the United States Securities and Exchange Commission, the effect of these differences in principles on Penn West Energy Trust’s (“Penn West”) consolidated financial statements is described and quantified below: The application of U.S. GAAP would have the following effects on reported net income (loss): Three months ended June 30 Six months ended June 30 2010 2009 2010 2009 (CAD millions, except per unit amounts) Net and comprehensive Income (Loss) as reported in the Consolidated statements of operations – Canadian GAAP $ 195 $ (41 ) $ 272 $ (139 ) Adjustments Unit-based compensation (note (b)) 19 7 1 20 Depletion & depreciation (note (a)) 212 235 421 468 Income tax effect of the above adjustments (51 ) (55 ) (102 ) (110 ) Net and other comprehensive income, U.S. GAAP, as adjusted $ 375 $ 146 $ 592 $ 239 Net income per trust unit Basic $ 0.86 $ 0.36 $ 1.38 $ 0.59 Diluted 0.85 0.35 1.37 0.59 Weighted average number of trust units outstanding (in millions) Basic 433.8 411.0 428.4 406.5 Diluted 442.3 411.3 436.6 406.6 Deficit - U.S. GAAP Balance, beginning of period - U.S. GAAP $ (5,853 ) $ (2,345 ) $ (5,061 ) $ (2,818 ) Net income - U.S. GAAP 375 146 592 239 Change in redemption value of trust units (note (c)) 75 (653 ) (744 ) 3 Distributions declared (196 ) (188 ) (386 ) (464 ) Balance, end of period - U.S. GAAP $ (5,599 ) $ (3,040 ) $ (5,599 ) $ (3,040 ) The application of U.S. GAAP would have the following effects on the reported balance sheets: Canadian U.S. June 30, 2010 (CAD millions) GAAP GAAP ASSETS Current Accounts receivable $ 344 $ 344 Other 104 104 448 448 Risk management 7 7 Deferred funding obligation 505 505 Property, plant and equipment (note (a)) 10,170 3,369 Goodwill 2,020 2,020 Future income taxes - 694 12,702 6,595 $ 13,150 $ 7,043 LIABILITIES AND UNITHOLDERS' EQUITY (DEFICIENCY) Current Accounts payable and accrued liabilities $ 483 $ 483 Distributions payable 67 67 Convertible debentures 44 44 594 594 Long-term debt 2,473 2,473 Convertible debentures 229 229 Asset retirement obligations 582 582 Unit rights liability (note (b)) - 69 Future income taxes 917 - Total liabilities 4,795 3,947 Unitholders' mezzanine equity (note (c)) - 8,695 Unitholders' equity (deficiency) Unitholders' capital (note (c)) 8,984 - Contributed surplus (note (b)) 141 - Deficit (note (c)) (770 ) (5,599 ) 8,355 (5,599 ) $ 13,150 $ 7,043 Canadian U.S. December 31, 2009 (CAD millions) GAAP GAAP ASSETS Current Accounts receivable $ 371 $ 371 Future income taxes 37 37 Other 101 101 509 509 Property, plant and equipment (note (a)) 11,347 4,125 Goodwill 2,020 2,020 Future income taxes - 544 13,367 6,689 $ 13,876 $ 7,198 LIABILITIES AND UNITHOLDERS' EQUITY (DEFICIENCY) Current Accounts payable and accrued liabilities $ 515 $ 515 Distributions payable 63 63 Convertible debentures 18 18 Risk management 130 130 726 726 Long-term debt 3,219 3,219 Convertible debentures 255 255 Risk management 21 21 Asset retirement obligations 568 568 Unit rights liability (note (b)) - 40 Future income taxes 1,169 - Total liabilities 5,958 4,829 Unitholders' mezzanine equity (note (c)) - 7,430 Unitholders' equity (deficiency) Unitholders' capital (note (c)) 8,451 - Contributed surplus (note (b)) 123 - Deficit (note (c)) (656 ) (5,061 ) 7,918 (5,061 ) $ 13,876 $ 7,198 The application of U.S. GAAP would have no effect on the statement of cash flows. (a) Property, plant and equipment and depletion and depreciation Under Canadian GAAP, an impairment exists when the net book value of the petroleum and natural gas properties exceeds the sum of the undiscounted future cash flows from proved reserves calculated using forecast prices and costs, and the cost, less any impairment of unproved properties. If an impairment is determined to exist, the impairment is measured as the amount by which the net book value of the petroleum and natural gas properties exceeds the sum of the present value of future cash flows from proved plus probable reserves using forecast prices and costs, and the cost, less any impairment, of unproved properties. On December 31, 2009, the changes announced by the Securities and Exchange Commission in December 2008 to update the oil and gas reporting requirements became effective, which led to a change in the U.S. impairment test. This new guidance was considered a change in estimate and was applied prospectively.
